United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                December 22, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-51331
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

CEDRICK WAYNE HOOF,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Western District of Texas
                      USDC No. P-03-CR-94-ALL
                        --------------------

Before GARZA, DeMOSS and CLEMENT, Circuit Judges

PER CURIAM:*

     Cedrick Wayne Hoof appeals his conviction and sentence for

possession of five or more grams of cocaine base in violation of

21 U.S.C. § 844(a).   Hoof argues that the district court erred in

denying his motion to suppress because the discovery of the

cocaine base was the product of an unconstitutional search and

seizure.

     Texas Department of Public Safety Trooper Christopher

McGuairt stopped Hoof on Interstate Highway 10 for speeding and


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 03-51331
                                 -2-

following too close to another vehicle.     During the course of the

traffic stop, Trooper McGuairt made multiple inquiries into

Hoof’s travel plans and background.    After issuing Hoof a

citation for speeding and a warning for following too close

behind another vehicle, McGuairt requested and received

permission to search Hoof’s car and person.    McGuairt’s search

resulted in the discovery of the cocaine base in question.    Hoof

argues that McGuairt’s failure to confine his questioning to the

purpose of the traffic stop unreasonably extended Hoof’s

detention and violated his Fourth Amendment rights.

     “When reviewing a district court's grant or denial of a

motion to suppress evidence as obtained in violation of the

Fourth Amendment, we review a district court's factual

determinations for clear error and its ultimate Fourth Amendment

conclusions de novo.”    United States v. Gonzalez, 328 F.3d 755,

758 (5th Cir. 2003).    We view the evidence in the light most

favorable to the prevailing party.    Id.

     The district court did not err in determining that Trooper

McGuairt did not extend the detention beyond the valid traffic

stop.   “Once the purpose of a valid traffic stop has been

completed and an officer's initial suspicions have been verified

or dispelled, the detention must end unless there is additional

reasonable suspicion supported by articulable facts.”     Gonzalez,
328 F.3d at 758. Based on Hoof’s driving behavior, shaking hands,

failure to maintain eye contact, gestures, and responses to
                           No. 03-51331
                                -3-

Trooper McGuairt’s questions, Trooper McGuairt developed a

reasonable suspicion of criminal activity supported by

articulable facts justifying Hoof’s detention beyond issuance of

the speeding citation.   See United States v. Brigham, 382 F.3d
500, 506-12 (5th Cir. 2004) (en banc); Gonzalez, 328 F.3d at 758-

59.

      As Trooper McGuairt’s questioning did not violate the Fourth

Amendment, Hoof’s consent to the search of his vehicle was not

unconstitutionally tainted.   Gonzalez, 328 F.3d at 759. Further,

the record shows that the district court did not err in finding

that Hoof voluntarily consented to the search of his person and

vehicle.   Accordingly, the district court’s judgment is AFFIRMED.